Exhibit 32.2Certification of Chief Financial OfficerPursuant to Section 906 of the Sarbanes-Oxley Act of 2002Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), the undersigned officer of MAXXAM Inc., a Delaware corporation (the ACompany@), does hereby certify that:(a)the accompanying Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 of the Company (the AReport@) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(b)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.Date:May 12, 2008 /S/M. EMILY MADISON M. Emily Madison Chief Financial OfficerThe foregoing certification is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code).
